Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date of 10/24/2018.
Claim Objections
Claims 1, 5, 8 and 10 are objected to because of the following informalities: 
Claim 1, line 17 contains the grammatical error “an original ECG signals”, the term “original” is interpreted as raw unprocessed signal.
Claim 5, line 15 “a MAMA-EMD reconstruction algorithm” should be amended to “the MAMA-EMD algorithm” based on antecedent basis in claim 1, line 14.
Claim 8, line 4, limitation “each input unit module is formed by” should be replaced with “the four input unit modules comprises…” for clarity reasons.
Claim 10, line 4 “the MAMA-EMG reconstruction algorithm… is realized in a hardware circuit or by a software package” should be amended to recite a non-transitory computer readable medium storing the MAMA-EMD reconstruction algorithm as computer executable instructions.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Regarding claim 1, lines 12-16 recites:
…an electrocardiogram (ECG) extracted wave reconstruction method is stored in the ECG signals reconstruction unit, that is referred to as a MAMA-EMD algorithm, 
the multi-channel real-time cardiovascular performance evaluation method including the following steps…

These limitations appear confusing in this sequential order, because it first mentions a “MAMA-EMD algorithm”, then recites “multi-channel real-time cardiovascular 
Claim 1, lines 19-20 step 2, the limitation “the first characteristic peak point” lacks antecedent basis in the claim. Also, the phrase “composite signals” is indefinite as it is unclear what this “composite signals” refers to, and/or how or at which step was this “composite signals” produced.
Claim 1, lines 21-22, step 3 “the composite signal” and “the composite signals” is indefinite as discussed immediately above. This limitation also inconsistently uses the terms “signal” and “signals.”
Claim 1, lines 23-25 step 4 recites “performing waveform comparison for the waveforms”, the terms “the waveforms” lack antecedent basis, and it is also unclear to the Examiner as to how “waveform comparison” can be performed since Step 3 calls for “composite signal(s)” which, at the Examiner’s best guess, refers to one singular composite waveform.
Furthermore, claim 1, step 4 also recites “to obtain a first signal having a first characteristic peak”; this is indefinite as it is unclear whether the “a first characteristic 
Claim 1, lines 26-28, step 5, the limitation “the results” is indefinite because: Step 4 does not clearly disclose what results are produced, and it is unclear whether the results refer to the waveform comparison or the “a first signal having a first characteristic peak.”
Furthermore, claim 1, step 5 the limitation “the remaining ECG signal” lacks antecedent basis in the claim, and it is also indefinite as it is unclear what step, or what portions of an original ECG signal this limitation is referring to.
Claim 1, lines 29-31 step 6, “the remaining ECG signal” is indefinite as discussed immediately above, and “the ECG signals” is also indefinite, because the claim has mentioned multiple ECG signals, including: original ECG signal, remaining ECG signal, masked ECG signal etc. Thus, simply recited “the ECG signals” does not clearly refer back to a previously produced signal.  
Claim 1, lines 32-34 step 7, recites “performing waveform comparison for the waveforms obtained in steps 5 and step 6”, the terms “the waveforms” lack antecedent basis, and it is also unclear to the Examiner as to how “waveform comparison” can be 
Since claim 1 has a plurality of indefinite limitations, examination is performed under the Examiner’s best guess.
Regarding claim 2, lines 7-12 recites:
…through utilizing the separate time points of the first signal of the reconstructed QRS wave…evaluates accurately real time the functions and performance of the heart… and to locate correctly the lesion positions of a patient having cardiovascular disease. 

This limitation is taken verbatim from the Specification and is narrative and indefinite. First, the term “the reconstructed QRS wave” lacks antecedent basis, because claim 1 does not clearly disclose producing a “reconstructed QRS wave.” The limitation “the separate time points” also lacks antecedent basis in the claim.
Second, the terms “accurately” and “correctly” are relative terms which renders the claim indefinite. The terms “accurately” and “correctly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Third, with regard to locating “lesion positions”, the Disclosure and the claims only mentions obtaining ECG signals and/or cardiovascular disease. There is no discussion of lesions anywhere, thus, the Examiner questions whether “lesions” in the claim is used in the same way as traditionally understood in the American language, e.g. an area having abnormal growth. 
Regarding claims 3-5, the limitations: the step S 301, the step S 302, the step S 303, the step S 304, the step S 305, and the step S 306 all lack antecedent basis in the claim; because the independent claim does not mention an initial step S 301-S 305. 
Further regarding claim 3, line 7 the limitation “or other type waves” contains a grammatical error and is also indefinite, because the limitation is overly broad. It is unclear whether the “other type [of] waves” refers to original or processed ECG waves, or segments of waves, etc. Also claim 3, line 9 the limitation “the signals” also lacks antecedent basis as it is unclear which signals this is referring to.
Regarding claim 4, line 4 “point 501’” lacks antecedent basis in the claim. Furthermore, line 5, the phrase “(namely, the T wave peal value)” is indefinite, because it is unclear whether this limitations inside the parenthesis is positively recited. 
Regarding claim 5, line 8 the limitation “or other type waves” contains a grammatical error and is also indefinite, because the limitation is overly broad. Further to claim 5, lines 18-20 the limitation “an original signal” is indefinite as it is unclear what the last point above the threshold value” lacks antecedent basis, and it is unclear whether this “last point” refers to a value less than the threshold value, or a value/point a waveform signal before the waveform meets the threshold value.
Regarding claim 6, line 4 “a threshold value T” is indefinite, because it is unclear whether this “threshold value” is the same or different from the “threshold value” previously mentioned in claim 2 line 6, claim 4, line 4-5, or claim 5 line 14.
Claim 6, the limitations “the input signal” in line 5, “the first intrinsic mode function (IMF)” in line 6, “the IMF index” in line 10, “the kth proto-IMF” in line 11, “the first proto-IMF” in line 13 all lack antecedent basis in the claim. 
Also, claim 6, line 8 “smoothing out signals”, the term “signals” is indefinite because it is unclear which signals are being processed. 
Regarding claim 7, the last 2 lines recites “to locate the lesion positions”, the Disclosure and the claims only mentions obtaining ECG signals and/or cardiovascular disease. There is no discussion of lesions anywhere, thus, the Examiner questions whether “lesions” in the claim is used in the same way as traditionally understood in the American language, e.g. an area having abnormal growth. 
Regarding claim 9, line 9 the term “related data” is indefinite because the claim does not provide when “related data” is produced or acquired, and/or what constitutes the reference” lacks antecedent basis.
Other dependent claims are rejected as they depend from rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, mathematical concepts, organized human activities, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more 
Under Step (1): claim 1 is each directed to a multi-channel real-time cardiovascular performance evaluation method, and thus, the claim falls under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites an evaluation method performed by a multi-channel ECG signals measurement unit, a multi-channel ECG signals processing unit, an ECG signals reconstruction unit, performing a plurality of data/signal processing steps; these data/signal processing steps all contain mathematical calculations including a filtering step (in Step 1), extract a characteristic peak identification (in Step 2), a de-peak function (in Step 3), waveform comparison and remove baseline drift in (Step 4), extract a second characteristic peak (in Step 5), another de-peak function (in step 6) and finally, a waveform comparison (in step 7). These various calculations steps fall under the Abstract Ideas groupings of Mathematical concepts, i.e. mathematical calculations.  
Under Step 2(a) prong 2:
This judicial exception is not integrated into a practical application because claim 1 does not particularly disclose a clear output of the various mathematical calculations steps, and also does not clearly point out the purpose of the mathematical calculation steps. Thus, the claim fails to meet known concepts for practical application recited in MPEP 2106.05
Under Step 2b: The claim also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: a multi-channel ECG signals measurement unit, a multi-channel ECG signals processing unit, and a ECG reconstruction unit, which are well-understood, routine and conventional activities previously known in the industry.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities
Demharter et al. (US 2009/0318821 A1) discloses a multi-channel ECG measurement system that acquires a plurality of ECG channels (Fig.1: electrodes 1-3, U1, U2, U3), a processing device (Fig.1: 8) having an ECG reconstruction unit (Fig.1: 7 and 9)
Garner et al. (US 8,396,538 B2) discloses a multi-channel ECG measurement system that acquires a plurality of ECG channels (Fig. 3: A, B, C), a processing device (Fig.3: 150, 152, 154, 156, 158), and ECG reconstruction method (Fig.5: 170, 172, 174)
Wu et al. (US 8,571,645 B2) discloses a system for acquiring multi-channel ECG (Fig. 1:1182, 1184, 1186), a processing device (Fig.1: 100), and an ECG reconstruction unit (Fig. 120)
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 is thus rejected under 35 USC 101 for discloses patent-ineligible subject matter, without meeting the significantly more prong.

	
	Claim Interpretation
To claims 2, 7 and 8, these claims recites “if” statements, such as “to determine if a patient does have cardiovascular disease”. According to MPEP 2111.04 II, a statement that includes the term “if” should be interpreted under Contingent Limitations. However, based on the context of the claim, the specific limitation in each of claims 2, 7 and 8 appear to be a determination step of determining whether a patient suffers from a cardiovascular condition, and thus, the “if” statements are not interpreted under MPEP 2111.04 II- 
Conclusion
Note to Applicant: there are no art rejections in this application, but the claims are heavily rejected under indefinite rejections, the Applicant is encouraged to schedule an interview with the Examiner to discuss amendments to expedite prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	February 11, 2022